

FIRST LEASE AMENDMENT
 
This First Lease Amendment is made and entered into between INPUT/OUTPUT, INC.,
as “Landlord”, and SANZ, INC., as “Tenant”, for and in consideration of the
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged.
 
W I T N E S S E T H
 
Landlord and Tenant hereby confirm and ratify, except as modified below, all the
terms, conditions and covenants in that certain Sublease Agreement dated
September 15, 2004, covering the rental of that certain Suite 156, (“Premises”),
consisting of approximately 2,202 square feet at the property located at 11104
West Airport, Stafford, TX 77477, (“Building”).
 

1.  
Effective upon the later of Substantial Completion of the Tenant Improvements or
May 1, 2005 (Expansion Space Commencement Date), Section 1 (c) of Terms and
Definitions shall be amended to reflect an increase of 1,220 rentable square
feet (“Expansion Space”), changing the total square feet of the Sublease
Premises from 2,202 to 3,422 rentable square feet. Notwithstanding anything
contained herein to the contrary, should the Expansion Space Tenant Improvements
be completed prior to May 1, 2005, Tenant may take occupancy at no charge.

 

2.  
Effective upon the Expansion Space Commencement Date, Section 1 shall be amended
to change the Tenant’s pro rata share from 02.42% to 03.76%.

 

3.  
Section 2 shall be amended to reflect an extension of the lease term from
November 14, 2007 to May 31, 2008.

 

4.  
Effective upon the Expansion Space Commencement Date, Section 1 shall be changed
to reflect the new square footage of 3,422 rentable square feet and Section 3
(a) in reference to the Base Rent will remain at the $15.75 per square foot per
annum changing the Total Monthly Rent from $2,890.13 per month to $4,491.38 per
month. Additionally, Section 3 (b) shall include a Base Year 2005 for the
Expansion Space.

 

5.  
Landlord, at Landlord’s sole cost and expense shall complete the Tenant
Improvements as shown on Exhibit, “A-1” attached hereto and to satisfy any
requirements, codes, etc. necessary to complete the Expansion Space as shown on
Exhibit “A-1” attached hereto.

 

6.  
Tenant shall be allowed six (6) additional parking spaces, one (1) of which will
be reserved, all at no charge for the lease term.

 

7.  
Section 2-Option to Renew shall be revised to include the Expansion Space.

 

8.  
Brokerage: Partners Commercial Realty d/b/a NAI Houston represents the Tenant
and shall be paid a real estate commission in accordance with a separate
agreement.

 

--------------------------------------------------------------------------------


Except as modified and amended herein, all other terms and conditions of the
base Sublease Agreement are hereby ratified and affirmed and shall remain in
full force and effect.
 
AGREED and ACCEPTED this 18th day of March, 2005.
 


TENANT:
 
SANZ, INC.
 
By: /s/ Ed Dunn                                
       Ed Dunn
 
Title: Director of Contracts             
 
Date: 3/18/2005                                
 
   
LANDLORD:
 
INPUT/OUTPUT, INC.
 
By: /s/ David L. Roland     
       David L. Roland

 
Title: VP & General Counsel


Date: 3/22/05                          

 


 

--------------------------------------------------------------------------------




EXHIBIT “A-1”
Suite 150 Expansion Space
 
Tenant Improvements to be provided by Landlord, at Landlord’s Expense:
 
1. Demo wall as shown.
2. Add 1 light fixture in the open area.
3. Add electrical to accommodate 10 cubicles in the open area.
4. Replace entry door with one of solid wood.
5. Install new door between Premises and the Expansion Space.
6. New paint and carpet through the Expansion Space.
 
[graphic intentionally omitted]
 
